ORDER
The Disciplinary Review Board on September 13, 1999, having filed with the Court its decision concluding that LEON MARTEL-LI of CHERRY HILL, who was admitted to the bar of this State in 1983, should be disciplined for violating RPC 1.3 (lack of diligence) RPC 1.4(a) (failure to communicate with client), RPC 1.15(d) (failure to comply with recordkeeping requirements of R. *1071:21-6); and R. 1:21-7A (retainer agreements in matrimonial eases, deleted and replaced by R. 5:3-5, effective April 5, 1999);
And the Disciplinary Review Board having concluded that respondent should be required to submit a certification prepared by a certified public accountant approved by the Office of Attorney Ethics stating that respondent’s books and records are being maintained in compliance with R. 1:21-6;
And good cause appearing;
It is ORDERED that LEON MARTELLI is hereby reprimanded; and it is further
ORDERED that within sixty days of the filing date of this Order respondent shall submit to the Office of Attorney Ethics a certification prepared by a certified public accountant approved by the Office of Attorney Ethics stating that respondent’s books and records are being maintained in compliance with R. 1:21-6; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.